DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
“a head of the passenger” has been changed to --the head of the passenger-- (last line of claim 1).

Allowable Subject Matter
Claims 1-6 and 9-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the allowable subject matter is a pocket part configured to receive a deformation of the inner bag in response to an impact of a head of the passenger on the facing surface of the inner bag, and the coupling part being recessed inside the airbag such that the upper portion of the intermediate panel of the outer bag protrudes rearward above the pocket part, in combination with other features of claim 1.  Nakajima et al. (WO 2017/090772) discloses the airbag of claim 1, with the exception of the coupling part being recessed inside the airbag such that the upper portion of the intermediate panel of the outer bag protrudes rearward above the pocket part.  Arima (US 10,953,837) discloses the airbag of claim 1, with the exception of a pocket part configured to receive a deformation of the inner bag in response to an impact of a head of the passenger on the facing surface of the inner bag.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614